DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filled on 02/15/2022 has been entered. 
Claims 1-2,4-9,11-12,14-19 are amended.
claims 3,10,13,20 are cancelled.
Claims 1-2,4-9,11-12,14-19 are pending. 

Response to Arguments
Applicant arguments filled on 02/15/2022 have been fully considered and but are moot in view of the new ground of rejection(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, Claims 5,15  7-14,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL to (US20140064216) in view of ZENG to  (US 20180206226) further in view of Ke to (US20180007708)

Regarding claims 1,8,11,18 AGIWAL teaches receiving, by the terminal device, first indication information from the network device first beamforming, wherein the first indication information is transmitted on first time-frequency resource   in a first downlink transmission burst:([0065] disclosesThe beamforming information field 462 indicates beamforming information for receiving downlink bursts. The beamforming information field 462 includes transmit beam IDentifiers (IDs) of TX-RX beam pair(s) for receiving downlink bursts. The base station information field 464 includes information associated with one or more base stations which are involved in a transmission of downlink burst)

determining, by the terminal device according to the first indication information, that the first time-frequency resource is a downlink time-frequency resource:([0065] disclosesThe The base station information field 464 includes information associated with one or more base stations which are involved in a transmission of downlink burst)
AGIWAL does not explicitly teach wherein a frequency-domain resource on a carrier used by the communication system is a contention based frequency-domain resource, determining, by the terminal device according to the first indication information. an ending position of the first downlink transmission burst: wherein the first indication information comprises Downlink Control Information (DCD. and the first indication information is transmitted on the first time-frequency resource through a physical downlink control channel (PDCCH)
However, ZENG teaches determining, by the terminal device according to the first indication information. an ending position of the first downlink transmission burst: wherein the first indication information comprises Downlink Control Information (DCI) and ([0028] discloses The common uplink burst configuration function 106 may generate and transmit the common uplink burst length indicator 181 via or as a part of one or a combination of a downlink control information (DCI), an uplink control information (UCI), a slot format indicator, a control format indicator channel, or a radio resource control (RRC) reconfiguration message. The common uplink burst length indicator 181 may further identify, explicitly or implicitly, a position of the common uplink burst, such as a starting symbol number within a slot, a position relative to an end of the slot, etc) the first indication information is transmitted on the first time-frequency resource through a physical downlink control channel (PDCCH)([0042] discloses Downlink centric slot 420 includes PDCCH/PDSCH 422 and common uplink burst 424. Downlink centric slot 430 includes PDCCH/PDSCH 432 and common uplink burst 434)

However, Ke teaches wherein a frequency-domain resource on a carrier used by the communication system is a contention based frequency-domain resource ([0176] discloses the eNB starts transmitting the Uband reference signal at a certain intermediate sub-frame of the Measurement Gap because the eNB may get a channel resource with contention)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of AGIWAL include wherein a frequency-domain resource on a carrier used by the communication system is a contention based frequency-domain resource, determining, by the terminal device according to the first indication information. an ending position of the first downlink transmission burst: wherein the first indication information comprises Downlink Control Information (DCI) and the first indication information is transmitted on the first time-frequency resource through a physical downlink control channel (PDCCH), as suggested by ZENG and Ke. This modification would benefit the system to efficiently utilize the available network resource.Regarding claims 2,9,12,19 AGIWAL and ZENG and Ke teaches wherein the first information is obtained by first beamforming and the first information is further used to determine at least one of the following: a starting position of the first downlink transmission burst,( ZENG [0028] discloses The common uplink burst length indicator 181 may further identify, explicitly or implicitly, a position of the common uplink burst, such as a starting symbol number within a slot)Regarding claims 4,14 AGIWAL and ZENG and Ke teaches further comprising: determining, by the terminal device according to the first information, whether there is downlink transmission of the network device in the first time-frequency resource; ,( ZENG [0028] discloses The common uplink burst length indicator 181 may further identify, explicitly or implicitly, a position of the common uplink burst, such as a starting symbol number within a slot) Regarding claims 7,17 AGIWAL and ZENG and Ke teaches further comprising: measuring, by the terminal device, channel state information (CSI) of a downlink channel from the network device according to the ending position of the first downlink transmission burst and a channel state information-reference signal (CSI-RS)(Ke,[0161] discloses the eNB receives an RRM measurement result on an Lband sent by the UE on the basis of the reference signal).

Regarding claims 5, 15 AGIWAL  teaches the first beamforming is applied to a first time unit in the first downlink transmission burst; or, the first beamforming is applied to an mth time unit of P time units in the first downlink transmission burst, wherein P represents a number of time units in the first downlink transmission burst, P being a positive integer and m being an odd number; ([0065] disclosesThe beamforming information field 462 indicates beamforming information for receiving downlink bursts. The beamforming information field 462 includes transmit beam IDentifiers (IDs) of TX-RX beam pair(s) for receiving downlink bursts. The base station information field 464 includes information associated with one or more base stations which are involved in a transmission of downlink burst)


Allowable Subject Matter
Claims 6,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461